Case 0:20-mj-06610-PMH Document 1 Entered on FLSD Docket 11/23/2020 Page 1 of 14


                              UN ITED STA TES D ISTRICT CO UR T
                              SO UTH ERN D ISTR ICT O F FLO RIDA
                                                    z/
                                                 y* z    .   /t   .
                                  NO V >)- t
                                           ,pk ?,
                                                .
                                                '
                                                )--f-
                                                    )i
                                                     u?à1-f

    IN RE SEA LED CO M PLM N T
                                             /

                                   C RIM IN AT,CO VER SH EET

       Did thismatteroriginate from a matterpending in the CentralRegion ofthe United States
       Attorney'sOfficepriortoAugust9,2013(M ag.JudgeAliciaValle)?                     Yes X-No
       D id this matteroriginate from a m atterpending in the N orthern Region ofthe United States
       Attorney'sOfscepriortoAugust8,2014(M ag.JudgeShaniekM aynard)?                   Yes X No
       D id this m atter originate from a m atter pending in the CentralRegion of the U nited States
       Attorney'sOffkepriortoOctober3,2019(M ag.JudgeJared Strauss)?                 - YesX.No

                                                 Respectfully subm itted,

                                                 A RIAN A FAJAR DO OR SHAN
                                                 U NITED STATES A TTORN EY


                                        BY : ls/Alexander T Pozozelski
                                                 AlexanderT.Pogozelski(CourtID No.A5502549)
                                                 TrialAttom ey
                                                 United StatesD epartmentofJustice
                                                 Crim inalDivision,Fraud Section
                                                 1400 N ew Y ork Avenue,N .W .
                                                 W ashington,D .C.20005
                                                 Tel:(202)510-2208
                                                 Email:alexander.pogozelski@usdoi.gov
Case 0:20-mj-06610-PMH Document 1 Entered on FLSD Docket 11/23/2020 Page 2 of 14


AO91(Rev.08/09) Cri
                  minalCompl
                           aint

                                U NITED STATESD ISTRICT C OURT
                                                            forthe
                                                 Southern DistrictofFlorida

                United StatesofAm erica
                           V,                                                             -              l
                                                                     cmsexo   .   Z,D- ?scp
                                                                                          ? i:)-,>?t-l/:?.--r,'
                                                                                                       , .    .
                  JORG E GAVIRIA ,


                       Defendantls)

        CRIM INAL COU LAINT BY TELEPHONE OR OTH ER QELIABLE ELECTRONIC M EANS

         1,the complainantin thiscase,statethatthe following istrueto the bestofmy knowledge and belief.
Onoraboutthedatets)of December2019throughSeptember2020 inthecountyof                               Miami
                                                                                                       -Dade            inthe
   Southern    Districtof Florida. and elsewhere , thedefendantts)vi
                                                           .       olated:
          CodeSection                                                  OfenseDescrètion
21U.S.C.j846                                 GAVIRIA conspired wi thothersto dispense and distribute a Schedule 11
                                             controlled substance,thatis,a mixture and substance containing a
                                             detectable amountofOxycodone.




        Thiscriminalcomplaintisbased on thesefacts:
        See the attached amdavitofFBISpecialAgentJacqueline Erwin




        W Continuedontheattachedsheet.

                                                                                                zx X .-
                                                                                                      'm            '
                                                                                        C plainant'
                                                                                                  ssignature

                                                                              SpecialAcentJacqueline E- in.FBI
                                                                                         Printed nameand title

AttestedtobytheypplicantinaccordancewiththerequirementsofFed.R.Crim.P.4.lby
          hm.
          ''
            Ae.
              -3l
                .
                ,xa                                    (specifyreliableelectronicmeans
           ,,                                                                                                Ir?s
oate. tt.'.- )..-'
    .            u,..-2.r)o:
                           .-:t)                                                       t
                                                                                       'y.
                                                                                       u
                                                                                      ,f ;
                                                                                      t     ,,?
                                                                                         .rt> ,      v'l)/.
                                                                                                       'J w',.j-.
                                                                                              Judge'
                                                                                                   sâ'fgntz/ure
                    ç3.
                      ', 1$.
                           -0,
                             .4)
                               ,.,
                                 :.
                                  ,/1.,.)
City and sute:                        '
                                      M lami,Florida                    Patrick M.Hunt,United StatesMagistrate Judqe
                                                                                         Printed nfzzz?candtitle
Case 0:20-mj-06610-PMH Document 1 Entered on FLSD Docket 11/23/2020 Page 3 of 14




                             UNITED STATES DISTRICT CO URT
                             SO UTH ERN DISTRICT O F FL OR ID A
                                               (
                               No -tz
                                  .
                                   .7cg - k,3 /t7 .
                                                  - M.J v.v-

       UNITED STATES O F AM ER ICA

       V.

       JO RG E GA W RIA,                           FILED UND ER SEAL

                     Defendant.
                                           /


                   AFFID AVIT IN SUPPO RT O F CRIM IN AL CO M PLM N T

              1,SpecialAgentJacquelineErwin,being duly sworn,do hereby depose and state:

                                   AFFIA NT 'S BA CK GR O UND

                     Iam a SpecialAgentwith the FederalBureau ofInvestigation CTB1''),
       United States D epartm ent of Justice, currently assigned to the M iam i, Florida, Field

       D ivision. A s such,Iam an investigative or law enforcem entoffk er ofthe United States

       w ithin the m eaning of Title 21,United States Code, Section 878, as well as Title 18,

       United States Code, Section 251047), and therefore am empowered to conduct
       investigationsof,and m ake arrests for,the controlled substances offenses enum erated in

       Title 21oftheU nited StatesCode.

              2.     1 have been an FBl Special Agent since M arch 2018 and have been

       assigned to the M iam iField D ivision since July 2018. W hile employed w ith the FBI,I

       have participated in various investigations involving drug diversion, wire fraud, health

       care fraud,and m oney laundering.

              3.     This afldavit is w ritten in support of a crim inal com plaint charging
Case 0:20-mj-06610-PMH Document 1 Entered on FLSD Docket 11/23/2020 Page 4 of 14




       JORGE GAVIRIA IECGAVIRIA''Iwithconspiracytodispenseanddistributeacontrolled
       substance,in violation ofTitle21,United StatesCode,Section 846. '
                                                                       I'hefactsconuined

       in this affdavit are based on m y personalknow ledge and observations as w ellas facts

      provided by other law enforcem ent officers, witnesses,and docum ents. Based on my

      training and experience and the facts as setforth in thisaffidavit,there isprobable cause

      to believe that GAV IRIA and others,known and unknown,conspired to dispense and

       distribute a controlled substance,in violation of Title 2l,United States Code, Section

       846.

                     This affidavitdoes notcontain a1lthe facts ofthis investigation known to

       m e orto otherlaw enforcem entpersonnel. Rather,itsetsforth only those factsnecessary

       to establish probable cause in supportof a crim inalcomplaintcharging G AVIRJA w ith a

       violation ofTitle21,United States Code,Section 846.

                      N ATIO NA L OPlO lD EPID EM IC A ND PILL M ILLS

                     Oxycodone (brandnameOxycontin,Percocet,Roxicodone)isageneric
       nam e for a narcotic analgesic classiGed under federal law as a Schedule 11 controlled

       substance,m eaning that the drug has an accepted m edical use and a high potentialfor

       abuse. Oxycodone is a medication used to treat severe pain. Like other opioids,

       Oxycodone is highly addictive. Due to its addictive nature,the law fuland legitim ate use

       ofOxycodone often leads to addiction and the unlaw fuland unm onitored use ofopioid-

       based streetdrugs,such asheroin and fentanyl.

              6.     D ue to its addictive nature,individualsoften abuse Oxycodone,w hich has

       created a black m arket for the narcotic. W hile m any patients receive Oxycodone from

       legitim ate physicians genuinely practicing medicine,others, including drug traffickers,



                                                  2
Case 0:20-mj-06610-PMH Document 1 Entered on FLSD Docket 11/23/2020 Page 5 of 14




       often obtain Oxycodone through com plicit doctors who prescribe narcotics w ithout a

       legitim ate m edical pup ose and outside the usual course of professional practice in

       exchange form oney. This crim inalschem e has com e to be known as a pillm illschem e;

       itisalso referred to asopioid ordrug diversion.

              7.      Pillmill(ordrugdiversion)schemesbenefitthecomplicitdoctorsthrough
       the generation ofadditionalbusiness revenue from the addition of large volum es of new

       patients, often drug traffkkers, w ho pay to visit the doctor for the sole pum ose of

       obtaining a prescription for Oxycodone. The schem e benefts drug traffickers by

       providing them w ith a supply ofnarcoticsto sellon the black m arket.

              8.      A pillm illschem e cannot operate w ithouta m edicalprofessionalcapable

       ofprescribing narcotics and willing to do so in violation of the law . From a review of

       various statutes and regulations,Iknow thatthe dispensing and distribution ofcontrolled

       subsu ncesm ustm eetcertain federaland state rulesand regulations. Specifk ally,lknow

       the follow ing:

                   a. TheControlled SubstancesActC1CSA''),21U.S.C.j801e?seq.,
                      creates a com prehensive regulatory regim e crim inalizing the
                      unauthorized m anufacture,distribution,dispensing and possession
                      ofsubstancesclassifed in any ofthe CSA 'Stsve schedules.

                   b. Pursuant to Title 21,United States Code,Section 822,controlled
                      subsunces m ay only be prescribed, dispensed, or distributed by
                      persons registered with the A ttorney Generalof the United States
                      to do so (with some exceptions,such asdelivery persons). The
                      A ttorney Generalhas delegated to the D rug Enforcem ent A gency
                      ($:DEA'')authoritytoregistersuchpersons.
                      Title 21,Code of Federal Regulations,Section 1306.04,requires
                      that prescriptions for controlled substances w ritten by physicians
                      ûtbe issued fora legitim atem edicalpurpose''and thatthe physician
                      be Slacting in the usualcourse ofhisprofessionalpractice.''




                                                  3
Case 0:20-mj-06610-PMH Document 1 Entered on FLSD Docket 11/23/2020 Page 6 of 14




                   d. Title21,United StatesCode,Section 841(a)(1),makesitunlawful,
                      except under circum stances authorized by the stam te, lçfor any
                      person knowingly orintentionally ...to manufacture,distribute,or
                      dispense, or possess with intent to m anufacture, distribute, or
                      dispense a controlled substance-'' Title 21,U nited States Code,
                      Section 846, m akes it unlawful for any person to dGattempt or
                      conspire''to violate the CSA .

                   e. According to Florida Statute 458.3265(3)/), a physician, a
                      physician assistant,or an advanced practice registered nurse m ust
                      perform a physicalexam ination of a patient on the sam e day that
                      the physician prescribes a controlled substance to a patient at a
                      pain m anagem entclinic.

                         THE DEFEND ANT A ND RELEV ANT ENTITY

              9.      GeneralCareCenterlnc.(ç4GCC'')wasacash-only pain clinic located at
       7805 SW 24th Streefcoral W ay, Suite 101, M iam i,Florida 33l55. On October 2l,

       2020,the owner of GCC,Habib Palacios,w as arrested by Com plaint and charged with

       conspiracy to dispense and distribute Oxycodone,in violation of Title 21,United States

       Code, Section 846. That sam e day, law enforcem ent executed a search w arrant on

       GCC'Sprem ises.

              10.     G AVIRIA,a residentof Brow ard County,w as a licensed m edical doctor

       and physician provider atG CC. GAVIRIA worked atGCC from in oraround Decem ber

       2019 through in oraround Septem ber2020.

                                       PRO BABLE CAU SE

                      ln February 20l8,based on a tip thatGCC içdispensed pillsand asked few

       questions,''the governm ent began investigating unlaw fulprescription practices at GCC.

       The ensuing investigation revealed evidence that GCC'S physicians, including

       GAVIRIA,unlawfully dispensed and distributed Oxycodone to individuals who had no

       legitim ate m edicalneed forthe drug.



                                                  4
Case 0:20-mj-06610-PMH Document 1 Entered on FLSD Docket 11/23/2020 Page 7 of 14




              12. Asdetailed below,thisevidenceincludes:(1)undercovervisitscaptured
       on video and/or audio recordings; (2) witness statements, including admissions
       GAVIRIA madeduring avoluntary interview withlaw enforcement;and (3)analysisof
       GAV IRIA 'S prescription da1 dem onstrating that his prescribing patterns bore m any of

      thehallm arksofapillm illclinic.

                                     UND ERCO W R W SITS

              13.    Between in oraround February 20l8 through in or around October 2020,

       m ore than 15 undercover visits at GCC w ere conducted. These visits revealed that

       GCC'S physicians, including GAVIRIA , prescribed high doses and pill counts of

       Oxycodone w ithout a legitim ate m edicalpup ose and outside the course of professional

      practice,as dem onstrated by the physicians'failure to conductphysicalexam inations or

       appropriate m edicalconsultations of patients and the near uniform ity in the physicians'

      prescribing practices.

              14.    These undercover visits,mostofw hich were captured on audio and video

       recordings,furtherrevealedthefollowing:(1)thattheconfdentialsources1paidbetween
       $250 and $300 in cash fortheirvisitswith GCC'Sphysicians;(2)thatGCC'Swaiting
       room wasfrequently crowded,with approximately fifty (50)patientswaitingto seethe
       doctoratany giventime;(3)thatthe confdentialsourceswerecoached by GCC intake
       staffonwhattosayinordertoobtain apainprescription;(4)thattheirvisitswith GCC'S
       doctorswere very brief,often lasting only a few minutes;(5)thatGCC'S physicians
       generally did not perform a physical exam ination and asked the consdential sources

       limited, perfunctory questions during their brief encounters; and (6) that GCC'S

       1 These conGdential sources are proven reliable inform ants. In som e instnces, the
       contsdentialinform antshave been com pensated fortheirundercoverwork.

                                                  5
Case 0:20-mj-06610-PMH Document 1 Entered on FLSD Docket 11/23/2020 Page 8 of 14




      physiciansalm ostalwaysprescribed the consdentialsources unusually large quantities of

       Oxycodone 30 m g,the highestquick-release dosage ofOxycodone and mostsoughtaher

       form ofthe drug on the black m arket.

              15.    SpeciGcally, on or about April 8,2020, Iaw enforcem ent conducted an

       undercoveroperation atGCC with a consdentialsource (çûCS'')who had never seen
       GAV IRIA during any of his/her priorvisits to GCC. Upon entering GCC,the CS paid

      the office manager $250 in cash. In exchange,the office manager gave the CS a
       prescription thathad already been signed by GAV IRIA for 120 pills of Oxycodone 30

       m g, dated April 1,2020. The CS then asked GCC'S office m anager if s/he could get

       anotherprescription for the follow ing m onth and noted thats/he had enough cash to pay

       forthe second prescription.The officemanageragreed and collected an additional$250
       in cash from the CS ($500 in total). The CS saw the om ce manager then approach
       GAV IRIA and instruct GA VIRIA to write another prescription, which GA VIRIA did,

       and the offk e m anager returned w ith a second prescription signed by GAV IR IA for

       another l20 pills of Oxycodone 30 m g. Despite the fact that the CS had never seen

       GAV IRIA before, GAV IRIA did notpedbrm a physicalexam ination or even ask the CS

       any questions before GAV IRIA provided him /her w ith prescriptions forunusually large

       quantities of Oxycodone 30 m g.2 Based on my training and experience, these facts are




       2 In order to compare opioids of different types and strengths,the drugs are converted
       into one standard value: morphine m illigram equivalent CéM M E''). The CDC
      recom m ends that physicians consider a patient's M M E levelw hen prescribing opioids.
      Specifically,the CD C recom m endsthatw hen prescribing opioidsto patientsw ith chronic
      pain,prescribers use caution at any dosage; carefully consider any increases in daily
      dosagesto 50 m g M M E orm ore;and avoid increasing daily dosages to 90 m g M M E or
      m ore. The two prescriptions GA VIRJA issued here were for daily dosages of l80 mg
      M M E,orm ore than doublethe daily dosagethe CD C recom m endsphysiciansavoid.

                                                 6
Case 0:20-mj-06610-PMH Document 1 Entered on FLSD Docket 11/23/2020 Page 9 of 14




       evidence that GA VIRIA dispensed and distributed Oxycodone outside the course of

       professionalpractice and w ithouta legitim ate m edicalpum ose.

                                   CO O PER ATIN G W ITNESS

              16.    One cooperating wimess is GCC'S former oftke manager (%ilndividual
       1'9).3Individual1describedGCC asaçipillmill''thatshouldbecloseddown.
                     According to lndividual1,new patients atGCC generally paid $300 for

      the tsrstvisit,and then $250 foreach subsequentvisit.A11patientsatGCC paid in cash,
       as GCC did notacceptinsurance.

              18. Basedonmyreview ofPrescription DrugM onitoringProgram (&4PDMP'')
       da1 4 for m ultiple GCC patients,Iknow thatm any ofGCC'Spatients w ere benesciaries

       ofhealth insurance policies,including M edicare,thatwould have covered the cost ofthe

       m edical visit had the patient visited a doctor that accepted insurance. Instead, these

       patientspaid cash forvisitsw ith doctorsatG CC. Based on m y training and experience,I

       know thatpatients seeking opioids often pay cash for visits with physicians atpillm ills

       rather than rely on their insurance benetks to pay for visits w ith legitimate doctors

       because they know the pillm illdoctorw illprescribe them the opioidsthey are seeking.

                     In general, Individual      recalled that doctors at G CC w ere paid

       approximately $100 perpatient.




       3This individualis cooperating with the hope ofreceiving a lesser sentence once s/he is
       charged w ith federalofrenses and convicted forhis/herunlaw fulconductatGCC.
       4 The Florida Departm entof Health's Prescription D rug M onitoring Program , called E-
       FORCSE, collects, m aintains, and stores controlled substance prescription dispensing
       inform ation in its database and m akes the information available to health care
       practitionersand law enforcem entand regulatory agenciesduring active investigations.

                                                  7
Case 0:20-mj-06610-PMH Document 1 Entered on FLSD Docket 11/23/2020 Page 10 of 14




              20.     A ccording to lndividual 1,GCC'Sowner,Palacios,instm cted doctorsthat

       they m ust write prescriptions for Oxycodone 30 m g.ln fact, Individual 1 personally

       heard PalaciostellGA VIRIA thatGA VII
                                           RIA had to w rite prescriptionsforOxycodone or

       Palaciosw ould notpay him .

              21. Accordingto lndividual1,many patientrecruiters(orsponsors)brought
       patientsto GCC forthe purpose ofobtaining m edically unnecessary opioid prescriptions.

       Based upon my training and experience,I know that pain clinics that divertnarcotics

       often require individuals they know to introduce and tacitly vouch for new patients,so-

       called patientrecruiters or sponsors. These patient recruiters bring patients to the pain

       clinics in order to obu in prescriptions for Oxycodone 30 m g and the patient recruiters

       usually pay for the office visit. In return, the patient recruiters obtain the patient's

       Oxycodone 30 mgpillsin exchangeforcash oranotheragreed-upon payment(often a
       portion ofthepills),and then sellthepillsontheblackm arket.
                      A ccording to Individual1,som e patientrecm itersbroughtas many as tsfty

       (50)patientstoGCC.Individual1furtherstatedthat,onatleastsomeoccasions,patient
       recruiters picked up Oxycodone 30 m g prescriptions from GCC in batches for their

       patients(i.e.,theirpatientsdid notevenvisittheclinictoobtaintheprescriptionswritten
       forthem).
              23.     Individual 1 stated that GAV IRIA routinely wrote prescriptions for

       Oxycodone forpatients who had no legitim ate m edicalneed for the drug. Forexam ple,

       Individual l obtained prescriptions for unusually large quantities of Oxycodone 30 m g

       from GA VIRG ,despite the factthatIndividuall has no m edicalneed for the drug and

       sim ply sold his/herpillson the street.



                                                  8
Case 0:20-mj-06610-PMH Document 1 Entered on FLSD Docket 11/23/2020 Page 11 of 14




              24.     lndividual1 also stated that in M ay ofthis year GA VIR IA was regularly

       writing prescriptions for Oxycodone for patients he did not even see. A s a result,

       GAVIRIA m ade a 1ot ofm oney,because a1lhe had to do was sign prescriptions while

       G CC staff handled the other tasks,including m aking notations in patients' fles, and

       patientssimply stopped bytheclinictopickup theirprescriptions.

                                     G AV IRIA 'S STATEG NTS

              25.     GA VIRIA was interviewed by law enforcement on October 21, 2020

       during the execution ofa search warranton GCC 'Sprem ises.s

              26.     GA VIR IA stated that for the Gve or so years before he started at GCC,

       GA VIRJA w orked ata m edicalspa where he prim arily perform ed cosm etic surgeries and

       hairtransplants. Tow ardsthe end of2019,G AVIRJA su rted working atGCC because he

       needed money. AtGCC,GAVIRIA waspaid $100perpatientin cash.
              27.     G AVIRG acknow ledged that GCC w as a cash-only clinic that did not

       acceptany health insurance.

              28.     During the pandem ic,GA VIIUA w rote prescriptions forover40 patients a

       day,butdid notphysically see allofthe patients. According to GAV IRIA ,there w ere so

       m any patients com ing to GCC thatitwas impossible forGA V IRJA to see them all. As a

       result,G AVIRJA adm itted,he wrotepain prescriptions forpatientshe did notsee.

              29.     G AVIRI
                            IA also adm itted thatduring thistim e he w rote two m onths'worth

       of pain prescriptions for som e patients and w as paid for each prescription he wrote,

       despite the factthatthe prescriptionsw ere written during the sam e dtconsultation.'' Based

       on my training and experience,the paymentof$250 in cash foreach pain prescription

       5Because GA VIRIA w as free to end the conversation with law enforcem entatany point
       and leave ofhis ow n accord,his interview w asvoluntary and non-custodial.

                                                   9
Case 0:20-mj-06610-PMH Document 1 Entered on FLSD Docket 11/23/2020 Page 12 of 14




       obtained during one visitto GCC is inconsistentw ith the practices of legitim ate clinics

       w here patients pay for the actualencounter with a m edical provider. Further, this is

       evidence that these pain prescriptions w ere issued outside the course of professional

       practice and w ithouta legitim ate m edicalpup ose.

                      G AVIRIA adm itted thathe prescribed Oxycodone to patients who did not

       appearto need Oxycodone.

              31.     G AVIRIA identifed one specisc patient recruiter by nam e,noting that

       thisrecruiterbroughtseveralpatientsto GCC in orderto obtain Oxycodone prescriptions.

       This patientrecruiter asked GA VIRIA to write prescriptions for 120 pills ofOxycodone

       30mgforhispatientsand would slip a$20 billin GAVIRI
                                                         IA 'Sshirtpocketin an effortto
       have his patients seen m ore quickly. GAVIRIA acknowledged that there were other

       patientrecruiterswho sim ilarly broughtpatientsto G CC.

              32.     A 1l of the recruiters' patients knew w hat to say in order to obtain a

       prescription for Oxycodone. GA V IRIA adm itted that he wrote prescriptions for

       Oxycodone for these patients,despite his know ledge that the patients did not actually

       need the drug.

                      Since he began w orking atGCC,num erouspharm acies started refusing to

       5llhis prescriptions because ofhis aberrantprescribing practices. W hen he called CVS

       to ask aboutits refusalto t5llhisprescriptions,GA VIRIA wastold itwasbecause he w as

       dçfrom the 120 clinic,'' a reference to the fact that he regularly provided patients with

       prescriptionsfor 120 pills of Oxycodone 30 m g. GA VIM A was eventually told by one

       ofG CC'S owners to resign from GCC when m any or allof the pharm acies in the area

       refused to t5llhis prescriptions.
Case 0:20-mj-06610-PMH Document 1 Entered on FLSD Docket 11/23/2020 Page 13 of 14




              34.    Tow ards the end of the interview ,GA VIRIA adm itted that GCC was an

       Oxycodone clinic and that it w as likely GCC'S patients w ere selling their Oxycodone

       pillson the street.

                                 PR ESCR IPTIO N D RUG D ATA

                      Law enforcem ent has also reviewed data regarding GAV IRIA 'S

       prescribingpracticesfrom twosources:(1)Florida'sPDM Pdata,whichkeepsarecordof
       prescriptions for controlled substances dispensed by pharm acies, including for

       GAVIRIA;and (2)reportsgenerated by alargepharmacy chain analyzingprescriptions
       issued by GAV IR IA .
              36.     M alysisofGAV IRIA 'SPDM P data revealed that,outofallthe controlled

       substance prescriptions he wrote while working at GCC, approxim ately 99% of them

       w ere for opioids. O fthose opioid prescriptions,approxim ately 91% w ere forOxycodone

       30 m g,the highestquick-release dosage of Oxycodone and m ostsoughtafter form ofthe

       drug on the black m arket. ln total,according to PDM P data,during his approxim ate 10-

       m onth tenure at GCC,GAV IRIA prescribed m ore than 350,000 Oxycodone 30 m g pills.

       Based upon m y training and experience,these facts are evidence GA VIRIA prescribed

       Oxycodone 30 m g w ithout a legitim ate m edical purpose and outside the course of

       professionalpractice. Further,GA VIRIA 'Sprescribing pattel'nsare consistentw ith those

       of other GCC physicians, including one w ho is cooperating and has signed a plea

       agreem ent adm itting to his/her role in the conspiracy to dispense and distribute

       Oxycodone,in violation ofTitle2l,United States Code,Section 846.

                      ln addition, a report generated by a large pharm acy chain analyzing

       GA VIRIA'S prescribing practicesrevealed sim ilarpattel'ns indicative ofopioid diversion.
Case 0:20-mj-06610-PMH Document 1 Entered on FLSD Docket 11/23/2020 Page 14 of 14




           Thisreportidentified num erous red tlagsofdiversion in GA VIRIA 'S practices,including

           thefollowing:(l)GAVIRIA routinely wroteprescriptionsforunusually largequantities
           ofopioids or high slrting doses;(2) GAVIRIA provided the same diagnosis fora
           majority ofhis patients;(3)GAVIRG routinely wrote prescriptionsfor a cocktailof
           commonlyabuseddrugs;and(4)GAVIRIA wrotethesamemedicationdosagedirections
           for a large num ber of patients. This pharm acy then im plem ented a ttcentralblock''on

           GA VIR IA,refusing to t5llany m ore ofhiscontrolled substance prescriptions.

                                                        CO NCLU SIO N

                  38.             W herefore,based upon the above inform ation,I believe probable cause

           exists that, in M iam i-Dade County, in the Southenz D istrict of Florida, JORGE

           GAVIRG did conspire w ith othersto dispense and distribute a controlled substance,in

           violation ofTitle 21,United StatesCode,Section 846.

                                  1declareunderpenalty ofperjurythattheforegoing istl'ueand correctto
           the bestofm y know ledge and beliefthis ppndday ofN ovem ber,2020,in M iam i,Florida.

           FURTH ER A FFIAN T SAYETH N AU GHT

                                                                                #J+
                                                                    Jacq in rw in
                                                                    SpecialA gent
                                                                    FederalBureau ofInvestigation

       '


           Attested to in accordancewith therequirep tsof
           Fed.R.Cri
                   m.P.4.lbyF'
                             acrximethi
                                      soz-ty
           ofNovember,2020.''
                            Vi'
                              ljls
                                 z-x7.
                                     rK
                          y*
                       '
                       4.2
                        '
                        --
                          1
                          .. n vy '
                      /
                      '
                      !
                          ,
                          .
                          -
                          ?f
                              .
                                  yo -...
                                  -
                              ------,
                                        -.
                                         -
                                        ''>''
                                                .

                                                    .

           PATRICK M .HU NT
           UNITED STA TES M A GISTR ATE JUD GE




                                                             12
